Citation Nr: 0639532	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for multinodular goiter 
with prominent nodule (claimed as thyroid nodule) associated 
with radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for 
multinodular goiter with prominent nodule (claimed as thyroid 
nodule) associated with radiation exposure.

The veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that the multinodular goiter with left 
thyroid nodule he developed is due to his exposure to 
ionizing radiation in service while he was stationed at Fort 
Benning, Georgia.  In a January 2004 statement in support of 
his claim, the veteran reported that: "During this time 
[1962-1964] I was constantly exposed to radiation during 
testing and calibrating of radiological equipment in the U.S. 
Army."

The VA medical opinion report dated October 2005 indicated 
that the examiner found that the veteran has stable 
multinodular goiter (MNG) with a prominent left thyroid 
nodule, without evidence of malignancy.  The examiner opined 
that this is a form of non-malignant thyroid nodule.

Due to the fact that the veteran has been diagnosed with a 
form of non-malignant thyroid nodule, further action is 
necessary in order to properly develop the veteran's claim in 
accordance with 38 C.F.R. § 3.311 (2006).

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may be 
induced by ionizing radiation, and includes non-malignant 
thyroid nodule disease.  38 C.F.R. § 3.311(b)(2).  Except as 
otherwise provided, the radiogenic disease must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose 
must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, 
the RO must request dose information as provided by 38 C.F.R. 
§ 3.311(a)(2).  Thereafter, the RO should refer the claim to 
the Undersecretary for Benefits for further consideration, if 
appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

Private medical records indicate that the disease was 
diagnosed in September 2002, more than five years after the 
veteran's alleged in-service radiation exposure.  As noted 
above, the veteran contends that the multinodular goiter with 
left thyroid nodule is related to his exposure to ionizing 
radiation.  The Board finds that the circumstances of this 
claim indicate that analysis under 38 C.F.R. § 3.311 is 
proper.  The claim must therefore be remanded for the 
development required by this regulation.

The veteran testified that when assigned to the 183rd 
Chemical Platoon at Fort Benning, Georgia, he was assigned to 
a test group called "Sandy Patch," which tested new 
radiation detection equipment.  It was during this time that 
he states he wore badges to monitor his radiation exposure.  
The RO's request for records concerning the veteran's 
radiation exposure was unsuccessful.  However, requests 
should be made for any records that would document the 
activities of "Sandy Patch" since that may assist in 
preparation of a dose estimate.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request from the National Personnel 
Records Center or any other appropriate 
agency unit records or other documents 
that would describe the activities of 
(a) the 183rd Chemical Platoon, and (b) 
a test group called "Sandy Patch" - 
all for the time period late 1963 to 
early 1964 at Fort Benning, Georgia.

2.  After receiving any documents in 
response to the above request, the RO 
should forward the veteran's personnel 
records and other pertinent documents to 
the Under Secretary for Health to prepare 
a dose estimate, to the extent feasible, 
in accordance with 38 C.F.R. § 
3.311(a)(2)(iii) (2006).  

3.  Then, the RO should forward the 
veteran's file to the Under Secretary for 
Benefits for an opinion, in accordance 
with 38 C.F.R. § 3.311(c) (2006).  

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  
	

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



